COCHRAN, J.,
delivered the opinion of this Court.
In passing on the question presented by the exception taken at the trial below, it is unnecessary to refer to authority, either to support or illustrate the application of the rule, requiring the production of the best evidence to establish the facts disputed in the course of judicial proceedings. The evidence contained in this record, to the admission of which no objection was made, shows that the single bill on which the action was brought, was executed by the appellants to the appellee, as trustee of the appellant, Thomas S. Lee; that before the institution of the suit, the appellee and the appellant, Lee, by a memorandum in writing, submitted their affairs, including all claims and accounts relating to the trust estate of Lee, to Samuel Tyler for arbitration, and that an award in writing, was thereupon made, and returned by him. The evidence rejected by the Court, and to which this exception was taken, was offered by the appellants, to show that when the parties were before the arbitrator, at the hearing of the matters in dispute, the appellee admitted that all the notes taken by him for the property of Lee, had. been paid, except two, and the note filed in this.case, was . not one of the two excepted. Assuming upon the admitted testimony, as we are bound to do, that the single bill here shown was made the subject of a written award, by a submission also made in writing, we cannot doubt that the submission 'and award, thus had, and made, were not only the proper, but the .best evidence of the .continuance or discharge of the appellants’ *93liability for tbe debt sought to be recovered. The rejected evidence was offered to show an admission of payment at the hearing before the arbitrator; and so far as the appellant’s liability for this debt was a fact then in question, we must presume that what then transpired in reference thereto, was duly considered by him, and allowed to have its proper effect in the substance and terms of the award subsequently made up. It does not follow, however, that the award thus shown to have been made, operated as a bar to this action; for, notwithstanding admissions made at the hearing, the arbitrator in considering all the claims and accounts submitted, may have awarded that this particular obligation should be paid by the appellants; and on the other hand, whether that was the fact or not, the appellants could not show that the appellee was divested of his right of action, without producing the submission and award. We think it also very clear, that no evidence of what was said by the parties, at the hearing before the arbitrator, was admissible to defeat the rights, or affect the relations, which we must presume were finally ascertained by the award, and of which the submission and award must be presumed to afford the best evidence. In our opinion there was no error in rejecting the evidence covered by this exception, and we shall, therefore, affirm the judgment.
(Decided October 7th 1864.)

Judgment affirmed.